DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10711192 B2 (hereinafter 192). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach phosphors having the general molecular formula:
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, Cu, Ag and combinations thereof,
- MB is selected from a group of divalent metals which comprises Mg, Ca, Sr, Ba, Zn, Mn, Eu, Yb, Ni, Fe, Co and combinations thereof,
- TA is selected from a group of monovalent metals which comprises Li, Na, Cu, Ag and combinations thereof,
- TB is selected from a group of divalent metals which comprises Mg, Zn, Mn, Eu, Yb, Ni and combinations thereof,
- TC is selected from a group of trivalent metals which comprises B, Al, Ga, In, Y, Fe, Cr, Sc, rare earths and combinations thereof,
- TD is selected from a group of tetravalent metals which comprises Si, Ge, Sn, Mn, Ti, Zr, Hf, Ce and combinations thereof,
- XB is selected from a group of elements which comprises O, S and combinations thereof,
- XC =N
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
0≤ m < 3.5 (instant claims 1-3 and 5-8 and 192 claims 1 and 3-10).
Both also teach that the phosphors have the same structure (instant claim 4 and 192 claim 2).  Both further teach wherein MB is selected from a group of divalent metals comprising Mn, Eu, Yb, and combinations thereof (instant claim 12 and 192 claims 1 and 5) and wherein MB is Eu, Eu combined with Mn or Eu combined with Yb (instant claim 13 and 192 claims 1 and 5).
192 is silent regarding the emission of secondary radiation in the blue to blue-green spectral range (instant claim 10) or in the blue to green-yellow range (instant claim 11).  However, the phosphor compositions and phosphor structures are the same.  See MPEP 2112.01(I), cited above.  Therefore, because the compositions and structures are the same, one of ordinary skill in the art would expect the same emission properties. 

Claims 1-8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-16 of U.S. Patent No. US 10505080 B2 (hereinafter 080). Although the claims at issue are not identical, they are not patentably distinct from each other because the 080 claims teach phosphors that overlap the general molecular formula:
(MA)1(TA)3(TB)f(TC)g(TD)1(XB)4: E which is the instantly claimed phosphor formula
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, and combinations thereof,
- MB is not present because b=0
- TA is Li,
- TB is not present because f=0,
- TC is not present because g=0,
- TD is Si,
- XB is O,
- XC in not present because m=0,
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
m=0 (instant claims 1-3 and 5-8 and 080 claims 1-6 and 10-14).
Both also teach that the phosphors have the same structure (instant claim 4 and 080 claim 9). Both further teach wherein MB is selected from a group of divalent metals comprising Mn, Eu, Yb, and combinations thereof (instant claim 12 and 080 claim 1) and wherein MB is Eu, Eu combined with Mn or Eu combined with Yb (instant claim 13 and 080 claim 1).
080 is silent regarding the emission of secondary radiation in the blue to blue-green spectral range (instant claim 10) or in the blue to green-yellow range (instant claim 11).  However, the phosphor compositions and phosphor structures are the same.  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect the same emission properties. 

Claims 1-8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the U.S. Patent Nos. and copending Application Nos. listed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the all teach phosphors that overlap or fall within the instantly claimed phosphors that have the general molecular formula:
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, Cu, Ag and combinations thereof,
- MB is selected from a group of divalent metals which comprises Mg, Ca, Sr, Ba, Zn, Mn, Eu, Yb, Ni, Fe, Co and combinations thereof,
- TA is selected from a group of monovalent metals which comprises Li, Na, Cu, Ag and combinations thereof,
- TB is selected from a group of divalent metals which comprises Mg, Zn, Mn, Eu, Yb, Ni and combinations thereof,
- TC is selected from a group of trivalent metals which comprises B, Al, Ga, In, Y, Fe, Cr, Sc, rare earths and combinations thereof,
- TD is selected from a group of tetravalent metals which comprises Si, Ge, Sn, Mn, Ti, Zr, Hf, Ce and combinations thereof,
- XB is selected from a group of elements which comprises O, S and combinations thereof,
- XC =N
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
0≤ m < 3.5 (instant claims 1-3 and 5-8).
All also teach that the phosphors have the same structure (instant claim 4). All further teach wherein MB is selected from a group of divalent metals comprising Mn, Eu, Yb, and combinations thereof (instant claim 12) and wherein MB is Eu, Eu combined with Mn or Eu combined with Yb (instant claim 13).
The listed patents and applications are silent regarding the emission of secondary radiation in the blue to blue-green spectral range (instant claim 10) or in the blue to green-yellow range (instant claim 11).  However, the phosphor compositions and phosphor structures of the listed patents and applications are the same.  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect the same emission properties. 
Patent No.
Instant claims
Conflicting claims
10644206 B2
1-8, 10-13
1-6, 8-12
10479936 B2
1-8, 10-13
1-6
Application No.


16/606226
1-8, 10-13
1, 2, 5, 6, 8, 16-18
16/926821
1-8, 10-13
12, 14-16, 19, 20


The rejection over the claims of 16/606226 and 16/926821 are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 7/5/22, with respect to Zhang have been fully considered and are persuasive.  In Zhang, e+f+g+h =3, not 4 as required by the instant claims. 
Therefore, the 103 rejection of claims 1-11 as obvious over Zhang has been withdrawn. 

Applicant has requested that the obviousness double patenting rejections be held in abeyance until allowable claims have been identified.  As there are no arguments, all rejections stand at this time.
Therefore, the obviousness double patenting rejection of claims 1-8, 10 and 11 as obvious over the claims of 10711192 stands and now includes new claims 12 and 13. 
The obviousness double patenting rejection of claims 1-8, 10 and 11 as obvious over the claims of 10505080 stands and now includes new claims 12 and 13. 
The obviousness double patenting rejection of claims 1-8, 10 and 11 as obvious over the claims of 10644206 stands and now includes new claims 12 and 13. 
The obviousness double patenting rejection of claims 1-8, 10 and 11 as obvious over the claims of 10479936 stands and now includes new claims 12 and 13. 
The provisional obviousness double patenting rejection of claims 1-8, 10 and 11 as obvious over the claims of 16/606226 stands and now includes new claims 12 and 13.   
The provisional obviousness double patenting rejection of claims 1-8, 10 and 11 as obvious over the claims of 16/926821 stands and now includes new claims 12 and 13.   

Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, applicant’s prior invention US 10711192, teaches the instantly claimed phosphor but does not teach or suggest the instantly claimed method of making said phosphor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./           Examiner, Art Unit 1734       

/Matthew E. Hoban/Primary Examiner, Art Unit 1734